The issue argued on the petition for a new trial was the question of contributory negligence. There is testimony that the plaintiff, after getting off the car and before starting to cross the track on which the north-bound car was approaching, looked to see whether a car was coming. The claim on the part of the plaintiff is that as the car from which he alighted moved away the angle of vision was sufficiently great to enable him to see far enough along the track in the direction of the approaching car to have seen it in time to have saved himself from injury but for the negligence of the motorman in running the car at an excessive speed. We think that on the testimony the question of contributory negligence was for the jury, and that their finding is sustained by the evidence.
The defendant contends that the damages awarded were excessive. Though we should have been better satisfied if the amount awarded had been less, it is not so clearly excessive as to justify our interference on that ground. Sedg. on Damages, 601, 602. McGowan v. Interstate Con. St. Ry. Co., 20 R.I. 264.
The case is remitted to the Common Pleas Division, with direction to enter judgment on the verdict.